Order of the Supreme Court, New York County, entered January 15, 1980, denying plaintiffs motion for summary judgment against defendant Andrew Stein, individually on the fourth cause of action for $40,294.55 in the action seeking reimbursement for services performed for the unsuccessful 1976 campaign for United States Senator, unanimously reversed, on the law, without costs or disbursements, and plaintiff is awarded summary judgment for $40,294.55 plus interest and costs and that cause of action is severed from the rest of the complaint. Plaintiff alleges seven causes of action in its suit to recover for equipment, supplies and services rendered to the Stein for Senator Committee. As to the fourth cause of action, in which plaintiff seeks to hold the defendant Stein individually liable, plaintiff seeks summary judgment. There appears to be no issue of fact to be tried under the fourth cause of action inasmuch as defendant Stein, on June 8, 1976, by letter, undertook personal responsibility for costs incurred in filming certain television commercials (the major portion of plaintiff’s complaint). Moreover, defendant in sworn statements made under oath and filed under the Federal Election Law stated that he had agreed to pay plaintiff the amounts now contested. We do not agree with defendant that such statements are without evidentiary value. In fact, they do constitute admissions (Richardson, Evidence [10th ed], §§209, 218). (See Saltzman v Liebman, 63 AD2d 621.) Furthermore, the papers submitted by defendant contain merely conclusory statements as to the quality of services performed by plaintiff and thus lack the specificity required to raise issues of fact (see Stara Plumbing & Heating Co. v Kelly Contr. Corp., 61 AD2d 950). Concur—Kupferman, J. P., Birns, Markewich and Yesawich, JJ.